10
11
12
13
14
Lo
16
17
18
19
20
21
22
A
24
20
26

27

28,

Case 2:19-cr-00459-CAS Document 2 Filed 08/13/19 Page1lof4 Page ID #:3

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

June 2019 Grand Jury

 

 

 

 

 

UNITED STATES OF AMERICA, CR " 9 ( R 0 0 4 5 9 —cCAY
Plaintiff, INDICTMENT
Vv. [18 U.S.C. § 1344(2): Bank Fraud]
DANIEL MAQUINDANG,
Defendant.
The Grand Jury charges:
COUNTS ONE THROUGH FIVE
[18 U.S.C. § 1344(2)]
As INTRODUCTORY ALLEGATIONS
At times relevant to this indictment:
1. Shimmick Construction Co, Inc. (“Shimmick”) was a general

engineering contractor operating within the Central District of
California and elsewhere. Shimmick was part of a joint venture team
with FCC Construction S.A. and Impregilo S.p.A. for the design and
construction of the Gerald Desmond Bridge Replacement Project in Long

Beach, California. The joint venture team was known as “SFI.”

ay 4

_“

 
10
il
12
13
14
15
16
17
18
19
20

21

23
24
25
26
27

28

 

 

Case 2:19-cr-00459-CAS Document 2 Filed 08/13/19 Page 2o0f4 Page ID #:4

2. Comdata was a company that assisted companies with payroll
and expense management. Among other services, Comdata issued
corporate credit cards to SFI to be used by SFI employees for
authorized expenses. Comdata credit cards were issued by Regions
Bank.

3. Regions Bank was a financial institution insured by the
Federal Deposit Insurance Corporation. |

4, Square, Inc. (“Square”) was a company that provided
services to merchants to process customer credit card payments into
Square accounts. Money from a Square account could then be

transferred to a bank account that was connected to the Square

 

account.
B. THE SCHEME TO DEFRAUD
5. Beginning on a date unknown to the Grand Jury, and

continuing until on or about June 3, 2017, in Los Angeles County,
within the Central District of California, and elsewhere, defendant
DANIEL MAQUINDANG, and others known and unknown to the Grand Jury,
knowingly and with the intent to defraud, executed and attempted to
execute a scheme to obtain moneys, funds, assets, and other property
owned by and in the custody and control of Regions Bank, by means of
material false and fraudulent pretenses, representations, and
promises, and the concealment of material facts.
6. The. fraudulent scheme was operated and was carried out, in

substance, as follows:

a. Defendant MAQUINDANG would open Square accounts.

b. Defendant MAQUINDANG, and others known and unknown to

the Grand Jury, would obtain credit card account numbers of SFI

 
10

11

12

13

14

15

16

17

18

19

20

21

22
23
24
25
26
27

28

Case 2:19-cr-00459-CAS Document 2 Filed 08/13/19 Page 3of4 Page ID #:5

corporate credit card accounts issued by Comdata and Regions Bank in
the names of SFI employees.

Cc. Using SFI employee credit card account numbers, and
the names of SFI employees, defendant MAQUINDANG would make charges
into defendant MAQUINDANG’s Square accounts. In doing so, defendant
MAQUINDANG falsely represented to Comdata and Regions Bank that he
was authorized to make such charges with SFI credit card accounts in
the names of SFI employees.

d. Defendant MAQUINDANG would transfer funds from the
Square accounts into defendant MAQUINDANG’s bank account.

Cc. EXECUTION OF THE FRAUDULENT SCHEME

 

7. On or about the following dates, in Los Angeles County,
within the Central District of California, and elsewhere, defendant
MAQUINDANG committed the following acts, each of which constituted an

execution and attempted execution of the fraudulent scheme:

 

COUNT DATE ACT

 

 

 

ONE 6/10/15 - Used.a Comdata credit card number ending

in -1237, belonging to victim R.L.,; to charge
$1,491.66 to Square account 8E078W3RHH31K, in
Long Beach, California.

TWO 3/3/16 © Used a Comdata credit card number ending

in -1356, belonging to victim D.T., to charge
$765.18 to Square account ODY9TXEPYN2WW, in
Long Beach, California.

 

 

THREE 4/10/16 Used a Comdata credit card number ending

in -5352, belonging to victim R.L., to charge
$650.54 to Square account ODY9STXEPYN2WW, in
Northridge, California.

 

FOUR 7/9/16 Used a Comdata credit card number ending

in -7207, belonging to victim R.L., to charge
$2,482 to Square account ODY9TXEPYN2WW, in
Northridge, California.

 

 

 

 

 

 
10

11

12

13

14

LS

16

iy

18

19

20

Zl

a2

23

24

25

26

27

28

Case 2:19-cr-00459-CAS Document 2 Filed 08/13/19 Page 4of4 Page ID #:6

 

COUNT DATE

AcT

 

 

FIVE 3/22/17 Used a Comdata credit card number ending

 

 

in -7207, belonging to victim R.L., to charge
$1,092.64 to Square account ODY9TXEPYN2WW, in
Long Beach, California.

 

 

 

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

SG

SCOTT M. GARRINGER
Assistant United States Attorney
Deputy Chief, Criminal Division

CHRISTINA T. SHAY

Assistant United States Attorney
Deputy Chief, General Crimes
Section

CLAIRE E. KELLY

Assistant United States Attorney
Violent and Organized Crime
Section

A TRUE BILL

Foreperson

 

 
